Title: To James Madison from Richard O’Brien, 5 April 1801 (Abstract)
From: O’Brien, Richard
To: Madison, James


5 April 1801, Algiers. Reports prime minister’s reminder earlier in the day that the U.S. is nearly three years behind in annuities; recounts his own assurances that scheduling shifts, problems of procurement, and the like account for the delays. Notes that “This looks Squally.” Adds on 11 Apr. that dey ordered him to ask U.S. for 500 barrels of gunpowder and 4,000 rounds of ball ammunition for 24-, 18-, and 12-pound cannon.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 1 p.; addressed to secretary of state and William Loughton Smith. Sent as enclosure in Kirkpatrick to JM, 28 May 1801. For a similar letter, addressed solely to Smith, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:428.



   
   A full transcription of this document has been added to the digital edition.

